In re Gaylord Broadcasting Company d/b/a WVUE-TY, applying for supervisory writs to the Criminal District Court, Parish of Orleans, Section D, No. 305125; Fourth Circuit Court of Appeal, No. K-3490.
Granted. Judgments of the district court and the court of appeal are reversed for reasons assigned by dissenting judge in the court of appeal. The case is remanded to the district court with instructions to the trial judge to make a separate determination on each pre-trial motion after a hearing at the appropriate time in the proceedings.
DIXON, C.J., and CALOGERO and DENNIS, JJ., would grant the writ.